Case 0:18-cv-62327-CMA Document 25 Entered on FLSD Docket 03/04/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                           CASE NO.: 18-CIV-62327-Altonaga/Seltzer

     COSMO ALPHONSO WILLIAMS,

            Plaintiff(s)
     vs.

     CAVO BROADBAND COMMUNICATIONS
     LLC,

              Defendant.


                                   MEDIATOR'S REPORT

           Cindy Niad Hannah, Esq., the undersigned Certified Mediator, reports to this
     Honorable Court as follows:

     The Mediation was held on March 1, 2019@ 10:00 A.M.

     __vi
       _            AN AGREEMENT WAS REACHED.

                    _ _ The Agreement is attached with consent of the parties.

                    NO AGREEMENT WAS REACHED; IMPASSE.

                    The parties wish to continue settlement negotiations and may reconvene
                    for a continuation of the Mediation. Notice of the continuation shall be
                    provided to the parties and filed with the Court. If no Notice of an
                    agreement is filed with the Court on or before _ / _ / _ , than this
                    matter shall be deemed at an impasse.

                    Other: - -- - - - - - - - - - - - - - - - - -- --




                           Cindy Niad Hannah, Esq., Florida Bar No.: 438545
                           MF#: B-8773
